 



Exhibit 10.22
SECOND AMENDMENT TO FINANCING AGREEMENT
     THIS SECOND AMENDMENT TO FINANCING AGREEMENT (this “Amendment”) is entered
into on this ___day of June, 2007, to be effective as of the date hereof (the
“Effective Date”), by and between PIZZA INN, INC., a Missouri corporation with a
principal place of business at 3551 Plano Parkway, The Colony, Texas 75056
(herein the “Company”), and THE CIT GROUP/COMMERCIAL SERVICES, INC., a New York
corporation (the “Lender”).
RECITALS
     A. The Company and the Lender have entered into that certain Financing
Agreement, dated as of January 23, 2007 (as amended from time to time, the
“Financing Agreement”).
     B. The Company has requested (i) that Lender amend the Financing Agreement
to permit Company to repurchase Company stock in an amount up to $3,000,000 (the
“Stock Repurchase”), (ii) that Lender amend the Financing Agreement to waive the
requirement that cash dividends or cash distributions may be allowed as a
Permitted Distribution only as long as they are not made until the first
anniversary of the Closing Date, and (iii) that Lender amend the Financing
Agreement to increase the current aggregate Capital Expenditure limit of
$750,000 per fiscal year pursuant to Section 7.3(b) of the Financing Agreement
to $3,000,000.
     C. Pursuant to the terms and conditions of this Amendment, Company and
Lender are willing to amend the Financing Agreement as hereinafter set forth.
     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
AGREEMENT
ARTICLE I
Definitions
     1.01 Capitalized terms used in this Amendment are defined in the Financing
Agreement, as amended hereby, unless otherwise stated.
ARTICLE II
Amendments and Other Agreements
     2.01 Amendment to Section 1.1 of the Financing Agreement; Amendment to
Definition of Permitted Distributions. Effective as of the Effective Date,
Section 1.1 of the Financing Agreement is hereby amended by amending and
restating the definition of “Permitted Distributions” to read as follows:

1



--------------------------------------------------------------------------------



 



     “Permitted Distributions shall mean:
     (a) dividends from a wholly-owned subsidiary of the Company to the Company;
     (b) dividends payable solely in stock or other equity interests of the
Company;
     (c) cash distributions or cash dividends to the Company’s shareholders in
the ordinary course of the Company’s business, provided that (i) immediately
prior to and after giving effect to such cash distribution or cash dividend no
Event of Default shall have occurred or would result therefrom and (ii)
immediately prior to and after giving effect to such cash distribution or cash
dividend, Net Availability is at least $1,000,000; and
     (d) any repurchase by the Company of outstanding equity interests of the
Company, provided that (i) immediately prior to and after giving effect to such
repurchase, no Event of Default shall have occurred or would result therefrom,
(ii) immediately prior to and after giving effect to such repurchase, the
Company shall be in pro forma compliance with the financial covenants as set
forth in Section 7.3 of this Financing Agreement and (iii) immediately prior to
and after giving effect to such repurchase, Net Availability is at least
$1,000,000;
provided further, that the aggregate amount of all distributions and/or
repurchases made pursuant to subsection (c) and subsection (d) hereof shall not
exceed $3,000,000.”
     2.02 Amendment Section 7.3(b) of the Financing Agreement. Effective as of
the Effective Date, Section 7.3(b) of the Financing Agreement is hereby amended
by deleting “$750,000” and substituting therewith “$3,000,000”.
ARTICLE III
Conditions Precedent
     3.01 Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent in a manner
satisfactory to Lender, unless specifically waived in writing by Lender:
     (a) Lender shall have received each of the following, each in form and
substance satisfactory to Lender, in its sole discretion, and, where applicable,
each duly executed by each party thereto, other than Lender:
     (i) This Amendment, duly executed by the Company; and
     (ii) All other documents Lender may request with respect to any matter
relevant to this Amendment or the transactions contemplated hereby.

2



--------------------------------------------------------------------------------



 



     (b) The representations and warranties contained herein and in the
Financing Agreement and the other documents executed in connection with the
Financing Agreement (herein referred to as “Loan Documents”), as each is amended
hereby, shall be true and correct as of the date hereof, as if made on the date
hereof.
     (c) No Default or Event of Default shall have occurred and be continuing,
unless such Default or Event of Default has been otherwise specifically waived
in writing by Lender.
     (d) All organizational proceedings taken in connection with the
transactions contemplated by this Amendment and all documents, instruments and
other legal matters incident thereto shall be satisfactory to Lender.
ARTICLE IV
Ratifications, Representations and Warranties
     4.01 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Financing Agreement and the other Loan Documents, and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Financing Agreement and the other Loan Documents are ratified and confirmed and
shall continue in full force and effect. Company and Lender agree that the
Financing Agreement and the other Loan Documents, as amended hereby, shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms.
     4.02 Representations and Warranties. The Company hereby represents and
warrants to Lender that (a) the execution, delivery and performance of this
Amendment and any and all other Loan Documents executed and/or delivered in
connection herewith have been authorized by all requisite organizational action
on the part of the Company and will not violate the Articles of Incorporation or
Bylaws of the Company; (b) the representations and warranties contained in the
Financing Agreement, as amended hereby, and each other Loan Document are true
and correct on and as of the date hereof and on and as of the date of execution
hereof as though made on and as of each such date; (c) no Default or Event of
Default under the Financing Agreement, as amended hereby, has occurred and is
continuing, unless such Default or Event of Default has been specifically waived
in writing by Lender; (d) the Company is in full compliance with all covenants
and agreements contained in the Financing Agreement and the other Loan
Documents, as amended hereby; and (e) the Company has not amended its Articles
of Incorporation or its Bylaws since the date of the Financing Agreement.
ARTICLE V
Miscellaneous Provisions
     5.01 Survival of Representations and Warranties. All representations and
warranties made in the Financing Agreement, or any other Loan Document,
including, without limitation, any document furnished in connection with this
Amendment, shall survive the execution and delivery of this Amendment and the
other Loan Documents, and no investigation by Lender or any closing shall affect
the representations and warranties or the right of Lender to rely upon them.

3



--------------------------------------------------------------------------------



 



     5.02 Reference to Financing Agreement. Each of the Financing Agreement and
the other Loan Documents, and any and all other Loan Documents, documents or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Financing Agreement, as amended hereby, are
hereby amended so that any reference in the Financing Agreement and such other
Loan Documents to the Financing Agreement shall mean a reference to the
Financing Agreement, as amended hereby.
     5.03 Expenses of Lender. As provided in the Financing Agreement, the
Company agrees to pay on demand all costs and expenses incurred by Lender in
connection with the preparation, negotiation, and execution of this Amendment
and any and all amendments, modifications, and supplements thereto, including,
without limitation, the costs and fees of Lender’s legal counsel, and all costs
and expenses incurred by Lender in connection with the enforcement or
preservation of any rights under the Financing Agreement, as amended hereby, or
any other Loan Documents, including, without, limitation, the costs and fees of
Lender’s legal counsel.
     5.04 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     5.05 Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of Lender and Company and their respective successors and
assigns, except that Company may neither assign nor transfer any of its rights
or obligations hereunder without the prior written consent of Lender.
     5.06 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.
     5.07 Effect of Waiver. No consent or waiver, express or implied, by Lender
to or for any breach of or deviation from any covenant or condition by the
Company shall be deemed a consent to or waiver of any other breach of the same
or any other covenant, condition or duty.
     5.08 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     5.09 Applicable Law. THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.
     5.10 Final Agreement. THE FINANCING AGREEMENT AND THE OTHER LOAN DOCUMENTS,
EACH AS AMENDED HEREBY, REPRESENT THE ENTIRE

4



--------------------------------------------------------------------------------



 



EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF ON THE DATE
THIS AMENDMENT IS EXECUTED. THE FINANCING AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION, RESCISSION,
WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AMENDMENT SHALL BE MADE,
EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE COMPANY AND LENDER.
     5.11 Release. COMPANY HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM LENDER. COMPANY HEREBY VOLUNTARILY AND KNOWINGLY
RELEASES AND FOREVER DISCHARGES LENDER, ITS PREDECESSORS, AGENTS, EMPLOYEES,
SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, WHETHER FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, KNOWN IN WHOLE OR IN PART ON OR
BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH THE COMPANY MAY NOW OR
HEREAFTER HAVE AGAINST LENDER, ITS PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS
AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM
ANY “LOANS”, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING,
TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST
LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE
FINANCING AGREEMENT OR OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION
OF THIS AMENDMENT.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK].

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed and is effective as of
the date first written above.

              COMPANY:

PIZZA INN, INC.
      By:   /s/ Charles R. Morrison       Name:   Charles R. Morrison     
Title:   CFO     

              LENDER:

THE CIT GROUP/COMMERCIAL SERVICES, INC.
      By:   /s/ Charles Alcantar     Name:   Charles Alcantar      Title:   Vice
President     

6